Title: Memorandum from Albert Gallatin, [ca. 1 April] 1802
From: Gallatin, Albert
To: Madison, James


[ca. 1 April 1802]
The original vouchers to J. Swan’s account (my office being so weak at this moment that I cannot have them immediately transcribed) are sent herewith. Mr Wagner will be pleased to give a receipt to the Register for the papers.
It appears thereby that Van Staphorst & Cie. credited the United States for the sale of the bullion on the 5th May 1796—that it was only 30th Septer 1796 that Mr Swan produced the receipt on which he claimed payment; but it is probable that between June & August of the same year the Treasury had received information at least of the bullion being paid in Paris, which induced them to make what is called in the Secy.’s letter advances. But the time when Van Staphorst’s account of sale was received may possibly be discovered by reference to the files of their letters which will be searched as soon as Mr Jones can attend the office.
The second letter of Mr Swan contains charges against Mr Skipwith, said to be supported by extracts of Dallarde’s letters. These extracts, nor Mr Monroe’s receipt of 25th Decer. are not in the file of papers lodged in the Register’s office. They may perhaps be amongst the files of this office & will be sought for as soon as Mr Jones returns.
The letter of Mr Skipwith dated 23 March 1796 has not been found. The copy of the answer will be forwarded. The date when Mr Monroe’s letter of 30 March 1796 was received does not appear.
A. G.
 

   
   RC (DNA: RG 233, Reports and Communications from the Secretary of State, 7A-E1.1). Undated. Docketed by a clerk, “Note from the Secretary of the Treasury to the Secretary of State, accompanying a letter and report from the Secretary of State on the memorial of Fulwar Skipwith received the 7th. of April, 1802” (see JM to the Speaker of the House of Representatives, 6 Apr. 1802). Enclosures not found, but the copies of Treasury Department correspondence enclosed in JM’s 6 Apr. report were doubtless made from the documents supplied by Gallatin. See also Monroe to JM, 8 Mar. 1802.


